Citation Nr: 0018939	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-063 45A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

The propriety of 10 percent and 30 percent initial ratings 
for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

The veteran's original claim for service connection for PTSD 
was received on January30, 1998.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1998 rating action by the RO which granted service 
connection for PTSD, and which was assigned a 10 percent 
disability rating effective January 30, 1998.  In a rating 
decision of August 1999 the RO increased the evaluation for 
the veteran's PTSD to 30 percent disabling, effective March 
12, 1999.  Inasmuch as the appeal concerning the veteran's 
rating for the PTSD arises from an original grant of service 
connection, the Board has framed the issue on appeal as shown 
on the title page of this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1. The veteran's PTSD was productive of no more than mild 
disability from January 30, 1998 through December 28, 
1998.  

2. The veteran's PTSD was productive of no more than severe 
disability from December 29, 1998 through March 17, 1999.

3. The veteran's PTSD has been productive of no more than 
moderate disability since March 18, 1999.


CONCLUSION OF LAW

In lieu of the 10 percent and 30 percent ratings assigned for 
the veteran's PTSD during the period of this appeal, the 
Board concludes that the following staged ratings are 
warranted: 10 percent from January 30, 1998 through December 
28, 1998; 70 percent from December 29, 1998 through March 17, 
1999; 30 percent on and after March 18, 1999.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.130, 
Diagnostic Code (1999)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background  

On VA psychological examination in April 1998 the veteran 
complained of depression, anxiety, irrational fears, 
irritability, and sleeping difficulties.  He was noted to 
have a high school education and he worked full-time as a 
counselor.  On evaluation, he was described as alert, 
coherent, relevant, and fully oriented.  His hygiene and 
grooming were good and his speech was normal in rate and 
volume.  There was no indication of any memory impairment.  
His mood was anxious, irritable, and mildly depressed.  The 
veteran's impulse control was also noted to be mildly 
impaired.  His affect was appropriate to his mood and he 
denied experiencing any auditory or visual hallucinations.  
Suicidal and homicidal ideation was denied and no delusions 
were elicited.  The diagnosis on Axis I was chronic PTSD.  A 
GAF score of 85 over the previous year was reported.  

In a July 1998 statement, a VA physician and social worker 
reported that the veteran had been under twice weekly 
treatment for PTSD since the previous April.  The veteran's 
complaints were reported but specific clinical findings on 
examination were not.  The report, which was focused on 
establishing PTSD as a psychiatric diagnosis, provided a 
diagnosis of PTSD.  

In a report dated December 29, 1998, a VA psychologist stated 
that the veteran exhibited typical PTSD symptoms.  It was 
said that the veteran experienced panic attacks every day and 
his psychiatric symptoms were said to make working very 
difficult.  The veteran was said to have given up his 
counseling functions and was only performing clerical 
functions at work.  The psychologist said that the veteran's 
PTSD caused serious social and occupational impairment.  A 
GAF score of 45 was reported.  

In a statement dated December 29, 1998, a VA psychiatrist 
said that the veteran's functional impairment was in two 
areas.  Vocationally, he was unable to continue his work as a 
social worker and was now working at a job which required 
clerical work and routine evaluations.  He was said to have 
impairment of concentration and attention.  Dysphoria was 
also noted.  It was also said that he was unable develop 
social relationships outside caring for disabled children.  
He concurred with the psychologist that the veteran had 
serious psychiatric impairment.  

On VA psychological examination on March 18, 1999, it was 
reported that the veteran was currently employed in a job 
that involved doing assessments and referrals for a homeless 
shelter.  It was said that the veteran had a great deal of 
difficulty being around people.  The examiner commented that 
the veteran had not been able to function up to expectations 
occupationally.  He was said to have had a series of 
relatively low level jobs and his nervousness and manner of 
presentation made it difficult for him to work in structured 
and collegial settings.  He said that the level of the 
veteran's impairment was far from mild but was not severe 
since he was able to work and maintain some social 
relationships.  The veteran was assigned a GAF score of 56, 
which was said to indicate a moderate degree of occupational 
and social impairment.  

II. Legal Analysis  

Initially, the Board notes that the veteran's claim for an 
increased rating for PTSD is well grounded within the meaning 
of 38 U.S.C.A.§ 5107(a) in that it is plausible.  All 
relevant facts have been developed and no further assistance 
to the veteran is required to comply with the duty to assist 
him in the development of this claim.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999) a 10 percent rating is assigned for PTSD with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or if symptoms are controlled by continuous 
medication.  A 30 percent evaluation is assigned for PTSD 
symptomatology resulting in occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks  (although generally functioning satisfactorily, with 
routine behavior, self care and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
disturbance, and mild memory loss (such as forgetting name, 
directions, and recent events).  A 50 percent evaluation is 
assigned for PTSD symptomatology resulting in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of mood and motivation; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating for PTSD requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for PTSD where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
of thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, as in the 
present case, and other claims for increased ratings.  See 
Fenderson, supra. Pertinent to this case, the Court noted 
that separate ratings can be assigned for separate periods of 
time, a practice known as "staged" rating.  Id.  After a 
review of the evidence, the Board concludes that such staged 
ratings are appropriate in this case.  

On a VA psychological examination in April 1998 the veteran 
was noted to experience anxiety and irritability.  Depression 
and lack of impulse control was reported, but these symptoms 
were described as mild.  No significant memory, concentration 
or communication dysfunction was reported.  A GAF score of 85 
was assigned.  Symptomatology of this extent is indicative of 
no more than mild disability due to PTSD.  This warrants a 10 
percent rating.  The July 1998 psychiatric report, noted 
above, did not describe clinical findings showing increased 
impairment.  Accordingly a rating in excess of 10 percent was 
not warranted from January 10, 1999 through December 28, 
1998.  

In a statement dated December 29, 1998, a VA psychologist 
stated that the veteran's PTSD was productive of serious 
occupational and social impairment and he assigned the 
veteran a GAF score of 45.  A VA physician also submitted a 
statement in December 1998, which was in accord with the 
opinion of the psychologist.  Serious or severe occupational 
and social impairment warrants a 70 percent rating under the 
provisions of Diagnostic Code 9411.  Since the December 29, 
1998 statements by the VA psychologist and the VA physician 
do not show symptomatology due to PTSD which resulted in 
total occupational and social impairment, a rating in excess 
of 70 percent is not indicated by the above noted evidence.  
However, a 70 percent rating is warranted for PTSD from 
December 29, 1998 through March 17, 1999.  

On a VA psychological examination conducted on March 18, 1999 
the examiner characterized the veteran as having moderate 
disability due to PTSD and he assigned the veteran a GAF 
score of 56.  Moderate symptomatology is within the degree of 
severity contemplated by the 30 percent rating in effect 
currently.  As such, a current rating in excess of 30 percent 
for PTSD is not warranted.  

In view of the above evidence, the Board has concluded that 
the veteran's PTSD warranted a 10 percent evaluation, and no 
more from January 30, 1998, the date of the veteran's 
original claim for service connection for this disability 
through December 28, 1998, the day before the date of the 
statements from a VA psychologist and VA psychiatrist which 
showed severe disability due to this disorder.  It is also 
the Board's opinion that the veteran's PTSD symptomatology 
warranted a 70 percent rating, and no more, from December 29, 
1998, the date of the above statements from a VA psychologist 
and VA psychiatrist though March 17, 1999, the day before the 
VA examination which demonstrated moderate disability due to 
PTSD.  Finally, the Board is of the opinion that the 
veteran's PTSD has warranted a 30 percent rating, and no 
more, since March 18, 1999, the date of the VA examination 
showing moderate disability due to the veteran's PTSD 
symptoms.  


ORDER

The appeal is granted to the extent indicated, subject to the 
regulations governing the payment of monetary benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

